                                     Thomas J. Erickson
                                       Attorney at Law
                                  The Landmark Building
                                316 N. Milwaukee St., Ste. 550
                                    Milwaukee, WI 53202
                                        (414) 271-0678
                                      f: (414) 751-5183

July 20, 2020

Hon. William C. Griesbach
US District Court Judge
125 S. Jefferson St., Ste.102
Green Bay, WI 54305

Re: USA v. Juan Cardenas
    Case No. 19-CR-201

Dear Judge Griesbach:

The above-listed case is scheduled for a guilty plea hearing on July 28th. I have spoken to Mr.
Cardenas and it is his strong preference to appear by video for that hearing. Thus, please allow
the hearing to proceed by video. I will forward the Zoom information to Mr. Cardenas once I
receive it from the court.

I have communicated this request to AUSA Dan Humble and do not believe he will object.

Very truly yours,


/s/ Thomas J. Erickson

TJE/ms

Cc: Daniel Humble, AUSA
